Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim in the sum of $167.60, for 40 boxes of prunes, fifty pounds each, shipped on or about July 5th, 1928, at the request of the State of Illinois to the St. Charles School for Boys, located at St. Charles, Illinois. It appears from the record that there is no question about the goods being received and consumed by the inmates of the institution in question. Therefore the court recommends that the claimant be allowed the sum of $167.60.